Citation Nr: 0709595	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder (PTSD) and schizophrenia. 
 
2.  Entitlement to an increased rating for a right knee 
disorder with recurrent effusion, currently evaluated as 10 
percent disabling.  
 
3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.    
 
4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claims (as reflected in a March 
2005 and February 2006 supplemental SOC (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.  When the case was previously before the 
Board, the mental disorder claim was characterized as limited 
to PTSD; however, the substantive appeal filed in October 
2002 indicates that the veteran was claiming both PTSD and 
schizophrenia as related to his service in Vietnam.  The 
Board notes that the RO has actually addressed both 
disorders.  See e.g. September 2002 SOC and March 2005 SSOC.  
Accordingly, the issue on appeal has been restated without 
prejudice to the veteran.

Additional medical consultation and treatment records were 
received in January 2007 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ); such 
evidence has not first been considered by the AOJ.  Pursuant 
to 38 C.F.R. § 20.1304 (2006), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  To 
the extent such evidence may relate to the claim to reopen 
previously denied claims for an acquired psychiatric 
disorder, such evidence submitted is cumulative of the 
evidence already of record and does not alter the Board's 
below decision that new and material evidence has been 
submitted to warrant reopening the pertinent claims.  It does 
not preclude a decision by the Board at this time because, 
despite the procedural deficiency, there is no prejudice to 
the veteran in light of the Board's favorable disposition 
below. 

The claim for whether new and material evidence has been 
submitted to warrant reopening a claim of entitlement to 
service connection for an acquired psychiatric disorder is 
adjudicated below.  The reopened claim for an acquired 
psychiatric disorder as well as claims for increased ratings 
for the right knee are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder in April 1984 because 
schizophrenia was determined to be unrelated to service; in 
an unappealed June 1995 rating, the RO determined that, in 
the absence of a diagnosis of PTSD, new and material evidence 
has not been submitted to warrant reopening a claim of 
entitlement to service connection for PTSD. 

2.  Since the April 1984 Board decision and the June 1995 RO 
decision, the new evidence by itself and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
an acquired psychiatric disorder, to include PTSD and 
schizophrenia.


CONCLUSIONS OF LAW

1.  The April 1984 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7103, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
20.1100 (2006). 
2.  The June 1995 RO decision which determined that new and 
material evidence to warrant reopening entitlement to service 
connection for PTSD is final; new and material evidence has 
been received, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§  3.104(a), 
3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in April 2002 and May 2004.  
 
The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.   
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, as the Board's decision herein only reopens 
the claim for a mental disorder, no disability rating or 
effective date is being assigned; there is, accordingly, no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.   

New and Material Evidence

Over the years, claims of entitlement to service connection 
for mental disorders, variously characterized as for PTSD and 
schizophrenia, were addressed on multiple occasions.  

In an April 1984 decision, the Board denied entitlement to 
service connection for a "nervous condition" because the 
veteran's diagnosed mental disorder, schizophrenia, did not 
manifest in service or within any applicable presumptive 
period after service.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1100(a) (2006).  The law 
provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 2002).
 
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claim to reopen previously denied claims for entitlement to 
service connection for PTSD was most recently denied in a 
June 1995 rating; at that time new and material evidence 
supporting the diagnosis of PTSD had not been submitted.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision became final.  38 U.S.C.A. § 7105.  
 
In April 2002, the veteran, in pertinent part, requested that 
his claim for service connection for PTSD be reopened.  As 
noted above, the veteran's substantive appeal received in 
October 2002 claimed that PTSD and schizophrenia were caused 
by his service in Vietnam.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2006).

At the time of the prior denial, evidence of record included 
service medical records as well as mental health treatment 
records reflecting treatment for schizophrenia more than two 
years after service.  A comprehensive February 1995 VA mental 
disorders examination did produce a diagnosis of "rule out 
PTSD" but allowed that the veteran suffered from 
schizophrenia.  The RO concluded that the evidence did not 
support a diagnosis of PTSD.  The Board observes that at that 
time, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition.  38 C.F.R. § 
3.304(f).

Since the current claim was filed in April 2002, a 
substantial number of additional medical records have been 
obtained and associated with the claims file.  Notably, 
outpatient treatment records from early 1995 to May 1999 
routinely reflect a diagnosis of PTSD along with a diagnosis 
of chronic paranoid schizophrenia (CPS).  A September 19, 
2001 outpatient treatment record includes a diagnosis of PTSD 
along with a diagnosis of CPS.  Assessments in 2002 
predominantly diagnose schizophrenia, although there are 
occasional notations that some elements of PTSD were present.  
See also outpatient treatment records from May 30, 2001.  The 
VA staff psychiatrist who administered the April 17, 2002 
treatment indicated that the veteran was a Vietnam veteran 
and his time in service contributed to his mental problems; 
that same examiner has diagnosed the veteran with both 
schizophrenia and PTSD over the recent past.  

The veteran was also afforded a VA mental disorders 
examination in June 2002, which considered the mental health 
treatment history and included a comprehensive interview as 
well as clinical testing.  That examiner concluded that the 
veteran's schizophrenia was in partial remission and that he 
did not meet the diagnostic criteria for PTSD.  The examiner 
additionally concluded that Vietnam service was not the cause 
of the veteran's schizophrenia. 

Although a number of progress notes indicate schizophrenia 
only, the Board observes that progress notes from calendar 
years 2003 through 2005 also include multiple sporadic 
assessments/diagnoses of PTSD together with schizophrenia.  

The RO has concluded that no new and material evidence has 
been submitted to warrant reopening the claim of entitlement 
to service connection for a mental disorder because it was 
unable to identify any diagnosis of PTSD.  See SOC of 
September 2002 and SSOCs of March 2005 and February 2006.  
However, the record contains multiple diagnoses of PTSD since 
that claim was last denied in June 1995; such relates to an 
unestablished fact necessary to substantiate the claim.  

Moreover, despite that the April 1984 Board decision 
concluded that the veteran's schizophrenia was unrelated to 
service, the above referenced April 17, 2002 statement from a 
VA staff psychiatrist raises a reasonable possibility of 
substantiating the veteran's claim in that regard because it 
suggests an association between his mental disorders and his 
Vietnam service.  

In other words, the Board concludes that the new evidence by 
itself when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim or does raise a reasonable possibility of 
substantiating the claim.  As "new and material" has been 
received, the appellant's claim is reopened.

The Board notes that a comprehensive VA examination of June 
2002 essentially disputes diagnoses of PTSD as well as the 
April 2002 opinion.  It bears emphasis, however, that the 
Court has also stated that in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and schizophrenia is reopened.  To 
this extent, the appeal is granted. 


REMAND

The veteran has perfected appeals with respect to increased 
ratings for his service connected right knee disorders.  
Additional clinical records have recently been associated 
with the claims files, as noted above, that largely relate to 
his recent treatment for a brain tumor.  The Board observes 
that these additional records provide evidence that the 
veteran has exhibited a gait disturbance.  Such evidence is 
potentially pertinent to the increased rating claims, and, in 
the absence of waiver of initial consideration by the RO, a 
remand is warranted.  In the Informal Hearing Presentation of 
December 2006, the veteran's representative claimed that the 
service connected right knee disorder has worsened.  The 
Board observes that the last knee examination was afforded in 
November 2004.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity). 

As previously discussed, the Board found that new and 
material evidence has been submitted to support a reopening 
of the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, claimed as PTSD and 
schizophrenia.  However, as the evidence is conflicting as to 
whether schizophrenia is related to service or even if a 
diagnosis of PTSD is supported, the Board concludes that the 
case should be remanded so that the veteran may be scheduled 
for a VA psychiatric examination in order to determine 
whether or not he meets the criteria for a definitive 
diagnosis of PTSD pursuant to the DSM-IV of the American 
Psychiatric Association or if the veteran's schizophrenia is 
related to service.  See 38 C.F.R. § 4.25 (2006).  The 
veteran's DD Form 214 indicates that he served in Vietnam as 
a crewman with a Pershing missile launcher unit.  He is in 
receipt of an Army Commendation Medal.  The possibility 
exists that he was exposed to combat.  The RO should develop 
the evidence to determine the veracity of any claimed 
service-related stressors.  Furthermore, any additional 
relevant evidence that has not been associated with the 
claims file should be obtained for inclusion in the record.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded notice 
of the provisions of the VCAA with 
respect to his claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD and 
schizophrenia, that is in compliance with 
the decision of the United States Court 
of Appeals for Veterans Claims in the 
case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be requested to 
provide the following information 
regarding the events he alleges caused 
the PTSD, to include (1) the date of the 
incident; (2) the place of the incident; 
(3) the unit of assignment at the time of 
the incident; (4) a detailed description 
of the event; (5) any medals or citations 
received as a result of the incident; 
and, (6) the name and other identifying 
information concerning any other 
individuals involved in the event, if 
appropriate.  If the combat stressors are 
provided, the RO should undertake the 
necessary development to either confirm 
or refute the veracity of these stressor 
accounts, including contacting the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), if the RO deems it 
necessary.

3.  The veteran must be scheduled for a 
VA psychiatric examination in order to 
obtain a definitive diagnosis of his 
psychiatric disorder(s) on Axis I.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  All 
tests deemed appropriate by the examiner 
must be performed.  If the veteran has a 
diagnosis of PTSD, the examiner should 
present an opinion as to what extent, if 
any, the veteran's verified stressors 
contribute to this diagnosis.  If the 
veteran has a diagnosis of schizophrenia, 
the examiner should present an opinion as 
to whether it is as likely as not that 
the condition is related to service.  A 
complete rationale for all opinions must 
be provided with reference to service 
medical records as appropriate.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the right knee disorders.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to opine, within a 
reasonable degree of medical certainty, 
whether any gait disturbance is related 
to the veteran's brain tumor rather than 
the service connected right knee 
disorders.

The orthopedic examiner should also 
determine whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups, and, if feasible, 
describe any limitation in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, it should be so indicated.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder and for increased rating for the 
veteran's service connected right knee 
disorders.  If the claims remain denied, 
a SSOC must be provided to the veteran 
and his representative to include 
consideration of any pertinent evidence 
added to the claims file since issuance 
of the last SSOC.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


